Case: 17-60737      Document: 00514714189         Page: 1    Date Filed: 11/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 17-60737
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                   November 7, 2018
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

PAULA VILLALVA-PATRICIO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:12-CR-68-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Paula Villalva-Patricio was convicted of conspiracy to commit offenses
against the United States, attempted exporting/sending of firearms outside the
United States, and unlawful transportation of a firearm. The district court
sentenced Villalva-Patricio to a total of 180 months of imprisonment and three
years of supervised release. Villalva-Patricio appeals, arguing that her trial
counsel rendered ineffective assistance by not allowing her “to testify or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60737     Document: 00514714189       Page: 2   Date Filed: 11/07/2018


                                   No. 17-60737

introduce relevant evidence in her defense or otherwise assert her innocence.”
She also asserts that she was denied a fair trial because her court-appointed
interpreter was inadequate.
      District courts are “best suited to developing the facts necessary to
determining the adequacy of representation.” Massaro v. United States, 538
U.S. 500, 505 (2003). Accordingly, we generally will not consider the merits of
an ineffective assistance of counsel claim on direct appeal. United States v.
Isgar, 739 F.3d 829, 841 (5th Cir. 2014). The exception is for those “rare cases
in which the record allows a reviewing court to fairly evaluate the merits of the
claim.” Id. (internal quotation marks and citation omitted). The “preferred
method” for bringing such a claim is pursuant to a 28 U.S.C. § 2255 motion.
United States v. Bishop, 629 F.3d 462, 469 (5th Cir. 2010) (internal quotation
marks and citation omitted). The record is not sufficiently developed to allow
a fair evaluation of Villalva-Patricio’s ineffective assistance of counsel claims.
We therefore decline to consider them, without prejudice to collateral review
pursuant to a motion under § 2255. See Isgar, 739 F.3d at 841.
      Because Villalva-Patricio did not object at trial to the adequacy of her
court-appointed interpreter, our review is limited to plain error. See Puckett
v. United States, 556 U.S. 129, 135 (2009); United States v. Paz, 981 F.2d 199,
201 (5th Cir. 1992). Villalva-Patricio has pointed to no specific instance during
the four-day trial where her court-appointed interpreter misinterpreted the
proceedings. In addition, Villalva-Patricio’s “failure to object at trial is a factor
that weighs heavily against her claim of inadequate comprehension.” Paz, 981
F.2d at 201 n.2. Finally, nothing in the trial transcript indicates that Villalva-
Patricio did not understand the trial proceedings. See Paz, 981 F.2d at 201.
Accordingly, Villalva-Patricio has shown no error, much less plain error. See
Puckett, 556 U.S. at 135; Paz, 981 F.2d at 201.
      AFFIRMED.

                                         2